Citation Nr: 1431193	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a neurological disability of both hands, claimed as numbness and tingling.

2. Entitlement to service connection for a neurological disability of both feet and legs, claimed as numbness and tingling.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for muscle and joint pain, to include bilateral hip and ankle degenerative joint disease.

5. Entitlement to service connection for fibromyalgia.

6. Entitlement to service connection for chronic fatigue syndrome.

7. Entitlement to service connection for obstructive sleep apnea.

8. Entitlement to service connection for headaches.

9. Entitlement to service connection for memory deficit attributed to psychological factors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his Son


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to July 1981 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for muscle and joint pain, fibromyalgia, chronic fatigue syndrome, obstructive sleep apnea, headaches, and memory deficit due to psychological disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  In addition, adjudication of the claim of service connection for hypertension is deferred because it is inextricably intertwined with the issued on remand.


FINDINGS OF FACT

1. A neurological disability of the hands is not shown.

2. A neurological disability of the feet and legs is not shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neurological disability of the hands have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a neurological disability of the feet and legs have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2009 and May 2009, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Attempts were made to locate the Veteran's service treatment records, but VA has been unable to locate them; all relevant federal records custodians have indicated these records are missing.  The Veteran was duly informed of this development and asked to submit any copies of such records he might have in his possession.  No records have been received from the Veteran.  For reasons set forth below, the absence of service treatment records does not preclude a decision on specific claims raised by the Veteran.  All pertinent, identified medical records for treatment since service separation have been obtained and considered.  The Veteran was afforded VA examinations in November 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323. 

Facts and Analysis

The Veteran is seeking service connection for numbness and tingling in the hands, feet, and legs, as due to either a neurological disability incurred in service or as part of a an undiagnosed illness or medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome or fibromyalgia.  Claims for chronic fatigue syndrome and fibromyalgia are addressed in the Remand portion below; here, the Board will limit consideration to neurological disabilities of the hands and/or feet.

The Veteran testified at his hearing that he has been experiencing numbness and tingling in his hands, feet, and legs for some time.  His difficulty maintaining a grip or a sense of balance resulting from these symptoms caused him to leave his job operating equipment and working around high voltage lines in 2006.  In a written statement submitted in April 2009, the Veteran reported that his hands, feet, and legs were continually "falling asleep."

On VA examination in November 2013, the Veteran gave a history of occasional numbness and paresthesias in the hands and feet beginning in about 2001.  In his hands, the symptoms were more frequent and more severe in his right hand, with weakness occurring while typing or manipulating knobs and dials.  The sensation would occur about once a week and last a few minutes before resolving.  He did not have any associated pain or swelling in his hands and the sensation improved when he shook them out.  With regard to his foot and leg symptoms he reported occurrence about five times per week, in a stocking distribution, after sitting for long periods of time.  There was an improvement in sensation when he got up and moved around.

The VA examiner reviewed findings of records showing no significant focal stenosis in the veins and arteries of his legs in July 2008, normal neurological findings in February 2000, and a lack of sensory or positional abnormalities in February 2002.  The examiner noted the Veteran's symptoms as mild paresthesias of all four extremities, with mild numbness in the right hand only.  His muscle strength testing was normal, as were deep tendon reflexes and the sensory examination.  There were no trophic changes and median nerve testing was negative.  All muscle and nerve testing showed normal findings, with normal symmetric bilateral upper and lower sensation and normal range of motion on examination.  The examiner stated that there was insufficient evidence to support a diagnosis of acute or chronic neurological disabilities of the hands or feet, explaining that symptoms alone "have a relatively poor diagnostic accuracy" and that test results were better indicators of the presence of polyneuropathy.

Inasmuch as the VA examination shows that the Veteran does not have a neurological disability in his hands, feet, or legs, service connection must be denied.  Although the Veteran has reported symptoms which may be related to other disabilities, no neurological disability is shown.  Moreover, the lack of neurological findings precludes the consideration of neurological manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are completely normal rather than unexplained.  In short, the Veteran is not shown to have any neurological disability and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of a chronic neurologic disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, the examiner explained that test results are the best indicators of disability and such results in this case have been normal.  Thus, the claim must be denied.


ORDER

Entitlement to service connection for neurological disability of both hands, claimed as numbness and tingling, is denied.

Entitlement to service connection for neurological disability of both feet, claimed as numbness and tingling, is denied.


REMAND

The Veteran was provided with VA examinations in November 2013 related to the majority of his service connection claims.  However, the opinions provided centered on the issue of chronic multi-symptom illness due to exposure to toxic substances and did not address other theories of service connection.  As such, they are inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With respect to the claims for fibromyalgia and for muscle and joint pain, the VA examiner noted that the Veteran had bilateral degenerative joint disease (arthritis) in both hips and both ankles, which was not caused by toxic exposures.  The examiner should provide an addendum opinion regarding whether these disabilities were incurred in service or are the result of the Veteran's duties in service.

With respect to the claim for headaches, the examiner should provide an addendum opinion which includes a discussion of the history provided by the Veteran regarding headaches in service and since service.

With respect to the claim for obstructive sleep apnea, the Board notes the Veteran's testimony at hearing, along with that of his wife, to the effect that he had difficulty sleeping before service separation and was snoring badly at that time.  His son testified that within a very short time of the Veteran's separation from service, on a family vacation, the Veteran fell asleep frequently and snored quite loudly.  The November 2013 VA examiner should provide an addendum opinion addressing this history and indicating whether any change in the nexus opinion is warranted.

The Veteran's claim of service connection for memory deficits has been attributed to psychological factors, to include a possible diagnosis of an acquired psychiatric disability such as depression or adjustment disorder.  Again, the examination in November 2013 focused only on the question of causation as it related to toxic exposure.  A full psychiatric examination should be conducted and, in light of the nature of the Veteran's service, should include consideration of posttraumatic stress disorder (PTSD) under 38 C.F.R. § 3.304(f).

The claim of service connection for chronic fatigue syndrome includes symptoms which could be related to sleep apnea or an acquired psychiatric disability.  The matter should be addressed by both examiners.

The question of entitlement to service connection for hypertension is inextricably intertwined with the question of entitlement to service connection for an acquired psychiatric disability.  Depending on the outcome of that appeal, a further expert medical opinion may be required.

The Veteran's service treatment records were sought during the adjudication of his claims but could not be located.  On remand, the AOJ is encouraged to perform another search to determine if they have been located by the records custodian.

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who conducted the November 2013 VA examinations to provide addendum opinions with respect to the following issues:

Muscle and joint pain/Fibromyalgia - Does the Veteran have a diagnosed disability of any muscles or joints, to include fibromyalgia, separate from the degenerative joint disease of the ankles and hips diagnosed in November 2013?  Also, were any diagnosed disabilities of muscles or joints, to include the diagnosed degenerative joint disease of the ankles and hips, at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of service?  If no disability (aside from degenerative joint disease of the ankles and hips) is shown, does the Veteran exhibit any muscle/joint symptoms that cannot be attributable to his degenerative joint disease of the ankles and hips and that may be considered "medically unexplained?"

Chronic fatigue syndrome - Does the Veteran have a diagnosis of chronic fatigue syndrome or are his complaints of fatigue more appropriately considered in connection with his sleep apnea claim?  If chronic fatigue syndrome or a diagnosis other than sleep apnea is appropriate, was the disability at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of service?  If such diagnosis is not appropriate, does the Veteran nevertheless have fatigue-like symptoms that are medically unexplained?

Obstructive sleep apnea - Was the Veteran's obstructive sleep apnea at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of his military service?  The examiner should specifically address the credible lay history provided by the Veteran and his wife and son at hearing as well as any additional statements regarding sleep problems and snoring.

Headaches - Were the Veteran's headaches at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of his military service?  

If the November 2013 examiner is not available, another equally qualified medical professional should review the claims folder and provide the needed opinion.  If the examiner determines that another VA examination is needed, it should be provided. 

The examiner should explain the reasoning for any opinions offered, including a description of the evidence relied upon and rejected in reaching the opinion.  As part of the rationale, the examiner should discuss the credible lay statements of continuity of symptomatology since service.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2. Afford the Veteran an appropriate VA psychiatric examination with an examiner other than the one who performed the November 2013 examination to determine whether it is at least as likely as not that he has a current psychiatric disability, to include adjustment disorder, depression, and/or PTSD, which was at least as likely as not (probability 50 percent or greater) incurred in military service.  

The examiner should specifically consider the applicability of 38 C.F.R. § 3.304(f).

The examiner should also address whether the Veteran's complaints related to fatigue and headaches are related to any acquired psychiatric disability which may be diagnosed.  If not, are any such symptoms "medically unexplained?"

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3. On completion of the foregoing, the pending claims should be adjudicated, to include the claim of service connection for hypertension with consideration given to the outcome of the psychiatric disability claim.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


